NO. 07-09-0352-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               NOVEMBER 24, 2009
                         ______________________________

                              STEVE HALL, APPELLANT

                                            V.

                           BILLY SCRIBNER, APPELLEE
                       _________________________________

                  FROM THE COUNTY COURT OF GRAY COUNTY;

                 NO. 3842; HONORABLE RICHARD D. PEET, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               ON MOTION TO DISMISS


       Pending before the Court is a motion of appellant Steve Hall indicating he desires

to dismiss his appeal. The motion contains a certificate of service stating a copy was sent

to appellee, and, more than ten days having expired since its filing, we have no indication

appellee opposes the motion. Accordingly, because no decision of the Court has been

delivered to date in the appeal and the motion complies with the requirements of Rule

42.1(a), we grant the motion. Tex. R. App. P. 42.1. The appeal is dismissed.
      Because we have disposed of this appeal at the appellant's request, we will not

entertain a motion for rehearing and our mandate shall issue forthwith.




                                               James T. Campbell
                                                    Justice




                                           2